Title: James Madison to Robley Dunglison, 27 June 1826
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Montpellier,
                                
                                June 27. 1826.
                            
                        
                        Your favour of the 22d. did not come to hand till yesterday afternoon. We are so fortunate with respect to
                            the hooping cough, that it maybe safely brought in the case of your little patient who may herself be benefitted by an
                            excursion. Mrs Madison and myself will, therefore, with much pleasure, receive the fulfilment of the promised visit from
                            yourself and Mrs Dunglison, as soon as your conveniency will permit. May we look out for you at the close of the present
                            or commencement of the next week? Meantime, accept, both of you, our joint salutation and good wishes.
                        
                            
                                James Madison
                            
                        
                    